United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50584
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUGO SILVA-PENA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. P-02-CR-340-ALL
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Brian Chavez, the attorney appointed to represent Hugo

Silva-Pena, has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Silva-Pena has filed a response expressing dissatisfaction with

Chavez and requesting that the appeal filed by Chavez be

dismissed and that he be allowed to withdraw.   We construe the

response as a motion to strike Chavez’s brief and to appoint new

counsel.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50584
                                -2-

     Based upon our independent review of the record, Chavez's

brief, and Silva-Pena’s response, we conclude that there are no

nonfrivolous issues for appeal.   Accordingly, Chavez’s motion for

leave to withdraw is GRANTED, he is excused from further

responsibilities herein, Silva-Pena’s motion is DENIED, and this

appeal is DISMISSED.   See 5TH CIR. R. 42.2.